Exhibit 10.1

 

Published CUSIP Number:  91307FAA3

Revolving Credit CUSIP Number:  91307FAB1

 

 

 

$1,000,000,000

 

CREDIT AGREEMENT

 

dated as of January 29, 2016

 

by and among

 

UNITED THERAPEUTICS CORPORATION,
as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

 

THE LENDERS REFERRED TO HEREIN,

as Lenders,

 

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DEUTSCHE BANK SECURITIES INC., and

PNC BANK, NATIONAL ASSOCIATION,

as co-Syndication Agents

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DEUTSCHE BANK SECURITIES INC., and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I. DEFINITIONS

1

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitions and Provisions

23

Section 1.3

Accounting Terms

24

Section 1.4

Rounding

24

Section 1.5

References to Agreement and Laws

24

Section 1.6

Times of Day

25

Section 1.7

Guarantees

25

Section 1.8

Covenant Compliance Generally

25

 

 

 

ARTICLE II. REVOLVING CREDIT FACILITY

25

 

 

Section 2.1

Revolving Credit Loans

25

Section 2.2

Swingline Loans

25

Section 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

27

Section 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

28

Section 2.5

Permanent Reduction of the Revolving Credit Commitment

29

Section 2.6

Termination of Revolving Credit Facility

30

Section 2.7

Optional Extensions of Commitments

30

 

 

 

ARTICLE III. GENERAL LOAN PROVISIONS

31

 

 

Section 3.1

Interest

31

Section 3.2

Notice and Manner of Conversion or Continuation of Loans

32

Section 3.3

Fees

33

Section 3.4

Manner of Payment

33

Section 3.5

Evidence of Indebtedness

34

Section 3.6

Sharing of Payments by Lenders

34

Section 3.7

Administrative Agent’s Clawback

35

Section 3.8

Changed Circumstances

36

Section 3.9

Indemnity

37

Section 3.10

Increased Costs

37

Section 3.11

Taxes

38

Section 3.12

Mitigation Obligations; Replacement of Lenders

42

Section 3.13

Defaulting Lenders

43

 

 

 

ARTICLE IV. CONDITIONS OF CLOSING AND BORROWING

45

 

 

Section 4.1

Conditions to Closing and Initial Extensions of Credit

45

Section 4.2

Conditions to All Extensions of Credit

47

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

47

 

 

Section 5.1

Organization; Power; Qualification

47

Section 5.2

Ownership

48

Section 5.3

Authorization; Enforceability

48

Section 5.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

48

Section 5.5

Compliance with Law; Governmental Approvals

48

Section 5.6

Tax Returns and Payments

48

Section 5.7

Intellectual Property Matters

49

Section 5.8

Environmental Matters

49

Section 5.9

Employee Benefit Matters

50

Section 5.10

Margin Stock

51

Section 5.11

Government Regulation

51

 

i

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

Section 5.12

Financial Statements

51

Section 5.13

No Material Adverse Effect

51

Section 5.14

Solvency

51

Section 5.15

Title to Properties

51

Section 5.16

Litigation

51

Section 5.17

Anti-Corruption Laws and Sanctions

51

Section 5.18

Absence of Defaults

52

Section 5.19

Disclosure

52

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

52

 

 

Section 6.1

Financial Statements

52

Section 6.2

Certificates; Other Reports

53

Section 6.3

Notice of Litigation and Other Matters

54

Section 6.4

Preservation of Corporate Existence and Related Matters

55

Section 6.5

Maintenance of Property and Licenses

55

Section 6.6

Insurance

55

Section 6.7

Accounting Methods and Financial Records

55

Section 6.8

Payment of Taxes

55

Section 6.9

Compliance with Laws and Approvals

55

Section 6.10

Environmental Laws

55

Section 6.11

Compliance with ERISA

56

Section 6.12

Visits and Inspections

56

Section 6.13

Additional Subsidiaries

56

Section 6.14

Use of Proceeds

56

Section 6.15

Compliance with Anti-Corruption Laws and Sanctions

57

Section 6.16

Further Assurances

57

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

57

 

 

Section 7.1

Indebtedness

57

Section 7.2

Liens

58

Section 7.3

Investments

60

Section 7.4

Fundamental Changes

61

Section 7.5

Asset Dispositions

61

Section 7.6

Restricted Payments

62

Section 7.7

Transactions with Affiliates

63

Section 7.8

Burdensome Agreements

63

Section 7.9

Nature of Business

64

Section 7.10

Financial Covenants

64

 

 

 

ARTICLE VIII. DEFAULT AND REMEDIES

64

 

 

Section 8.1

Events of Default

64

Section 8.2

Remedies

66

Section 8.3

Rights and Remedies Cumulative; Non-Waiver; etc.

67

Section 8.4

Crediting of Payments and Proceeds

67

Section 8.5

Administrative Agent May File Proofs of Claim

68

 

 

 

ARTICLE IX. THE ADMINISTRATIVE AGENT

69

 

 

Section 9.1

Appointment and Authority

69

Section 9.2

Rights as a Lender

69

Section 9.3

Exculpatory Provisions

69

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

Section 9.4

Reliance by the Administrative Agent

70

Section 9.5

Delegation of Duties

70

Section 9.6

Resignation of Administrative Agent

71

Section 9.7

Non-Reliance on Administrative Agent and Other Lenders

72

Section 9.8

No Other Duties, Etc.

72

Section 9.9

Guaranty Matters

72

Section 9.10

Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements

72

 

 

 

ARTICLE X. GUARANTY

72

 

 

Section 10.1

The Guaranty

72

Section 10.2

Obligations Unconditional

73

Section 10.3

Reinstatement

74

Section 10.4

Certain Additional Waivers

74

Section 10.5

Remedies

74

Section 10.6

Rights of Contribution

74

Section 10.7

Guarantee of Payment; Continuing Guarantee

75

Section 10.8

Keepwell

75

 

 

 

ARTICLE XI. MISCELLANEOUS

75

 

 

Section 11.1

Notices

75

Section 11.2

Amendments, Waivers and Consents

77

Section 11.3

Expenses; Indemnity

79

Section 11.4

Right of Setoff

80

Section 11.5

Governing Law; Jurisdiction, Etc.

81

Section 11.6

Waiver of Jury Trial

82

Section 11.7

Reversal of Payments

82

Section 11.8

Injunctive Relief

82

Section 11.9

Successors and Assigns; Participations

82

Section 11.10

Treatment of Certain Information; Confidentiality

86

Section 11.11

Performance of Duties

87

Section 11.12

All Powers Coupled with Interest

87

Section 11.13

Survival

88

Section 11.14

Titles and Captions

88

Section 11.15

Severability of Provisions

88

Section 11.16

Counterparts; Integration; Effectiveness; Electronic Execution

88

Section 11.17

Term of Agreement

89

Section 11.18

USA PATRIOT Act

89

Section 11.19

Independent Effect of Covenants

89

Section 11.20

No Advisory or Fiduciary Responsibility

89

Section 11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

90

Section 11.22

Inconsistencies with Other Documents

90

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

Form of Revolving Credit Note

Exhibit A-2

Form of Swingline Note

Exhibit B

Form of Notice of Borrowing

Exhibit C

Form of Notice of Account Designation

Exhibit D

Form of Notice of Prepayment

Exhibit E

Form of Notice of Conversion/Continuation

Exhibit F

Form of Officer’s Compliance Certificate

Exhibit G

Form of Assignment and Assumption

Exhibit H

Forms of U.S. Tax Compliance Certificates

Exhibit I

Form of Extension Letter

Exhibit J

Form of Joinder Agreement

 

 

SCHEDULES

 

Schedule 1.1

Commitments and Commitment Percentages

Schedule 5.2

Subsidiaries

Schedule 5.9

ERISA Plans

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of January 29, 2016, by and among UNITED THERAPEUTICS
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (as defined
herein), the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof (the “Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders and Swingline Lender.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
a revolving credit facility to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1            Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Anniversary Date” has the meaning assigned thereto in Section 2.7(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption,

 

--------------------------------------------------------------------------------


 

including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Commitment
Fee

 

LIBOR
Rate Loan

 

Base Rate
Loan

 

I

 

Less than or equal to1.50 to 1.00

 

0.20

%

1.50

%

0.50

%

II

 

Greater than 1.50 to 1.00, but less than or equal to 2.00 to 1.00

 

0.25

%

1.75

%

0.75

%

III

 

Greater than 2.00 to 1.00

 

0.30

%

2.00

%

1.00

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
that is five (5) Business Days after the day on which the Borrower provides an
Officer’s Compliance Certificate pursuant to Section 6.2(a) for the most
recently ended fiscal quarter of the Borrower (each such date, a “Calculation
Date”); provided that (a) the Applicable Margin shall be based on Pricing
Level I until the first Calculation Date occurring after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide an Officer’s Compliance Certificate when
due as required by Section 6.2(a) for the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered shall, upon the request of the Required Lenders, be based on
Pricing Level III until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date.  The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date.  Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 6.1 or 6.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 3.4.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 3.1(b) and 8.2 nor any
of their other rights under this Agreement or any other Loan Document.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Deutsche Bank Securities Inc., and PNC Capital Markets LLC, in their respective
capacity as joint lead arrangers and joint bookrunners.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests other
than any issuance, sale or other disposition of Equity Interests of the
Borrower) by any Credit Party or any Subsidiary thereof.  The term “Asset
Disposition” shall not include (a) the sale of inventory in the ordinary course
of business, (b) the transfer of assets to the Borrower or any Guarantor
pursuant to any other transaction permitted pursuant to Section 7.4, (c) the
write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) dispositions of cash and Cash
Equivalents, (f) the transfer by any Credit Party of its assets to any other
Credit Party, (g) the transfer by any Non-Guarantor Subsidiary of its assets to
any Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer), (h) the
transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary and (i) Liens permitted by Section 7.2 (other than
clause (m) thereof).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any date, the highest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus 0.50% and
(c) LIBOR that would be calculated as of such day for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 6.2.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York are open for the
conduct of their commercial banking business and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing not more than 360 days from the date of acquisition thereof,
(b) commercial paper maturing not more than 360 days from the date of creation
thereof and rated at least “A-1” (or the then-equivalent grade) by S&P and rated
at least “Prime-1” (or the then-equivalent grade) by Moody’s, (c) certificates
of deposit maturing not more than 120 days from the date of creation thereof
issued by (i) any Lender, or (ii) any commercial banks incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of at least”A-1” (or
the then-equivalent grade) by a nationally recognized rating agency; (d) time
deposits maturing no more than ninety (90) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) Investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, as amended, at
least 95% of the portfolios of which are Investments of the character, quality
and maturity described in clauses (a), (b), (c) and (d) of this definition,
(f) repurchase agreements with banks described in clause (d) above for
government obligations described in clause (a) above, maturing not more than 360
days from the date of acquisition and for the stated price thereof in such
agreements, (g) corporate debt instruments issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 3 years
or less from the date of acquisition, and (h) deposits in demand deposit
accounts in the name of the Borrower and its Subsidiaries in the ordinary course
of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party or a Subsidiary, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent, or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Cash Management Agreement with
a Credit Party or a Subsidiary, in each case in its capacity as a party to such
Cash Management Agreement.

 

4

--------------------------------------------------------------------------------


 

“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than thirty-five percent (35%) of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment Fee” has the meaning assigned thereto in Section 3.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization and
depreciation, (iv) stock based compensation expense (including with respect to
stock option, share tracking award and employee stock purchase plans),
(v) non-cash license fee charges, (vi) non-cash asset impairment charges,
(vii) non-recurring non-

 

5

--------------------------------------------------------------------------------


 

cash charges reducing Consolidated Net Income in such period (excluding any such
expenses or charges to the extent representing an accrual or reserve for any
cash charge in any future period and excluding write-downs of current assets),
and (viii) non-recurring transaction fees, costs and expenses, integration,
reorganization and restructuring costs and facility consolidation and closing
costs incurred in connection with reorganizations, restructurings and
Investments (including, the incurrence or repayment of Indebtedness in
connection therewith) and Asset Dispositions permitted hereunder, provided that
(A) such fees, costs and expenses in this clause (viii) are incurred within
twelve (12) months of the occurrence of such applicable triggering event and
(B) the aggregate amount of such fees, costs and expenses added back pursuant to
this clause (viii) shall not exceed the greater of (x) 12.5% of Consolidated
EBITDA for the applicable period of four fiscal quarters (prior to giving effect
to such adjustments) and (y) $75,000,000 during any such applicable period of
four fiscal quarters, less (c) to the extent included in determining
Consolidated Net Income for such period, (i) interest income and (ii) all
non-recurring non-cash items increasing Consolidated Net Income.  For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Hedge Agreements
relating to interest rates) determined on a Consolidated basis, without
duplication, for the Borrower and its Subsidiaries in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person,  in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, and (b) any gain or loss from Asset Dispositions outside of the
ordinary course of business during such period.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, for
the Borrower and its Subsidiaries, on a Consolidated basis, the total amount of
assets less the sum of (1) the goodwill and other intangible assets, and (2) all
current liabilities, in each case, except as specifically set forth herein,
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recently ended fiscal quarter for which
financial statements have been or are required to have been delivered pursuant
to Section 6.1(a) or (b).  Consolidated Net Tangible Assets shall be determined
on a Pro Forma Basis.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness contemplated in clauses (a), (b), (c),
(d), (e), (f) (to the extent representing outstanding reimbursement obligations
of such person with respect to letters of credit and banker’s acceptances),
(g) and (i) (to the extent relating to Indebtedness of others that would be
included in Consolidated Total Indebtedness if the Borrower were the direct
obligor thereunder) of the definition thereof of the Borrower and its
Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Core Intellectual Property” means all registered trademarks and patents owned
or licensed by the Borrower and its Subsidiaries covering the development,
manufacture, or marketing of the Borrower’s or its Subsidiaries’ Products, other
than any such trademarks or patents that are not material to the Borrower and
its Subsidiaries taken as a whole at the time of the incurrence of the relevant
Lien or at the time the relevant representation or warranty is made, as
applicable.  A patent or trademark shall be deemed not to be “material” if it is
expired, held invalidated or unenforceable, or if it solely covers one or more
Product(s) for which a third party has launched a generic version of such
Product(s) in the United States.  As used herein “Product” means a product
approved for marketing and sale in the United States by the U.S. Food and Drug
Administration (“FDA”) and listed in FDA’s “Orange Book.”

 

“Credit Facility” means, collectively, the Revolving Credit Facility and the
Swingline Facility.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Current Maturity Date” has the meaning set forth in Section 2.7(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or the occurrence of any other condition,
would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 3.13(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or
participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent

 

7

--------------------------------------------------------------------------------


 

company that has (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.13(b)) upon delivery of written
notice of such determination to the Borrower, the Swingline Lender and each
Lender.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Maturity Date; provided, that only the
portion of the Equity Interests that so mature or are mandatorily redeemable,
are so convertible or exchangeable or are so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Equity
Interests; provided, further, that (i) if such Equity Interests is issued
pursuant to a plan for the benefit of the Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations and (ii) any class of Equity Interests of
such Person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Equity
Interests shall be deemed not to constitute Disqualified Equity Interests.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

8

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing; provided that “Equity Interests” shall not
include Indebtedness that is convertible into any of the foregoing, prior to
such conversion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 10.8).  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain credit agreement, dated as of
September 26, 2013, among the Borrower, the guarantors party thereto, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent.

 

“Extending Lender” has the meaning assigned thereto in Section 2.7(d).

 

“Extension Letter” means a letter from the Borrower to the Administrative Agent
requesting an extension of each Lender’s Scheduled Maturity Date, substantially
in the form of Exhibit I.

 

10

--------------------------------------------------------------------------------


 

“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Revolving Credit Loans made
by such Lender then outstanding, and (b) such Lender’s Revolving Credit
Commitment Percentage of the Swingline Loans then outstanding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(and official administrative guidance) implementing the foregoing.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the Federal Funds Rate shall be the average rate charged to Wells Fargo on
such day on such transactions as determined by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the separate fee letter agreement dated November 30, 2015
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

“FSHCO” means any Domestic Subsidiary that (i) substantially all of the assets
of which consist, directly or indirectly, of Equity Interests in one or more
direct or indirect subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code or of Indebtedness of such
subsidiaries or (ii) is a subsidiary of a “controlled foreign corporation”
within the meaning of Section 957 of the Code or of an entity described in
clause (i) of this definition.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

11

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between or among any Credit Party or any Subsidiary and any Cash Management
Bank.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement between or among any
Credit Party or any Subsidiary and any Hedge Bank.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary under (i) any Guaranteed Hedge Agreement and (ii) any Guaranteed
Cash Management Agreement; provided, however, that the “Guaranteed Obligations”
of a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.5, any other
holder from time to time of any of any Guaranteed Obligations and, in each case,
their respective successors and permitted assigns.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13,
(b) with respect to (i) all existing or future payment or other obligations
owing by any Credit Party (other than the Borrower) or any Subsidiary under any
Guaranteed Hedge Agreement or any Guaranteed Cash Management Agreement, and
(ii) any Swap Obligation of a Specified Credit Party (determined before giving
effect to Sections 10.1 and 10.8) under the Guaranty, the Borrower, and (c) the
successors and permitted assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Guaranteed
Parties pursuant to Article X.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Notwithstanding the foregoing, the following shall not
constitute Hedge Agreements:  (a) any accelerated share repurchase contract,
share call option or similar contract with respect to the purchase by the
Borrower of its common stock and (b) any call options, warrants or similar
instruments with respect to the common stock of the Borrower entered into by the
Borrower in connection with an issuance of convertible Indebtedness of the
Borrower permitted under this Agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary permitted under Article VII, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Hedge Agreement with a
Credit Party or a Subsidiary, in each case in its capacity as a party to such
Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower that is not a
Material Subsidiary.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

13

--------------------------------------------------------------------------------


 

(b)           all obligations of such Person to pay the deferred purchase price
of property or services, except (i) trade payables arising in the ordinary
course of business, (ii) any earn-out obligation unless such obligation is not
paid promptly after becoming due and payable and (iii) accruals for payroll or
other employee compensation accrued in the ordinary course of business;

 

(c)           the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

 

(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse
(but if such Indebtedness has not been assumed by, and is otherwise non-recourse
to, such Person, only to the extent of the lesser of the fair market value of
the assets of such Person subject to such Lien and the amount of such
Indebtedness);

 

(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of any such Person;

 

(g)           all obligations of any such Person in respect of Disqualified
Equity Interests;

 

(h)           all net obligations of such Person under any Hedge Agreements; and

 

(i)            all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:

 

(a)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each

 

14

--------------------------------------------------------------------------------


 

successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires;

 

(b)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(c)           any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(d)           no Interest Period shall extend beyond the Maturity Date; and

 

(e)           there shall be no more than 8 Interest Periods in effect at any
time.

 

“Investment” has the meaning assigned thereto in Section 7.3.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J executed and delivered in accordance with the provisions of
Section 6.13.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“LIBOR” means,

 

(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

 

(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which

 

15

--------------------------------------------------------------------------------


 

appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day. 
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) on such date of determination for a period equal to one
month commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.  Notwithstanding the foregoing,
if LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =

LIBOR

 

 

1.00-Eurodollar Reserve Percentage

 

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Joinder
Agreement, the Fee Letter, and each other instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent or any Guaranteed Party in
connection with this Agreement (excluding any Guaranteed Hedge Agreement and any
Guaranteed Cash Management Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, assets, properties, or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Credit Parties as a whole
to perform their obligations under the Loan Documents, or (c) the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or
(d) the validity or enforceability against any Credit Party of any Loan Document
to which it is a party.

 

16

--------------------------------------------------------------------------------


 

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower (a) contributing (together with the Consolidated EBITDA of its
Subsidiaries), as of the end of the most recently ended four-fiscal quarter
period then ended for which financial statements were required delivered
pursuant to Section 6.1(a) or (b), more than ten percent (10%) of Consolidated
EBITDA for such period, (b) holding (together with the assets of its
Subsidiaries), as of the end of the most recently ended four-fiscal quarter
period then ended for which financial statements were required delivered
pursuant to Section 6.1(a) or (b), more than ten percent (10%) of the
consolidated assets of the Borrower and its Subsidiaries on a Consolidated basis
for such period, or (c) designated in writing by the Borrower to the
Administrative Agent as a Material Subsidiary; provided, that if all Immaterial
Subsidiaries (i) contribute (together with the Consolidated EBITDA of their
respective Subsidiaries), in the aggregate, more than ten percent (10%) of
Consolidated EBITDA, or (ii) hold (together with the assets of their respective
Subsidiaries), in the aggregate, more than ten percent (10%) of the consolidated
assets of the Borrower and its Subsidiaries on a Consolidated basis, in each
case, as of the end of any four-fiscal quarter period for which financial
statements were required delivered pursuant to Section 6.1(a) or (b), then, in
either case, within ten (10) Business Days of the date such financial statements
were required to be delivered, the Borrower shall designate in writing to the
Administrative Agent one or more of such Immaterial Subsidiaries as Material
Subsidiaries such that, following such written designation, none of the
conditions set forth in clauses (i) or (ii) are thereafter satisfied.

 

“Maturity Date” means, with respect to each Lender, the earliest to occur of
(a) January 29, 2021, as such date may be extended from time to time with
respect to such Lender pursuant to Section 2.7 (such date, as so extended, being
referred to herein as such Lender’s “Scheduled Maturity Date”), (b) the date of
termination of the Commitments by the Borrower pursuant to Section 2.5, and
(c) the date of termination of the Commitments pursuant to Section 8.2(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning assigned thereto in Section 2.7(b).

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

 

“Notice Date” has the meaning assigned thereto in Section 2.7(b).

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

 

17

--------------------------------------------------------------------------------


 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties and each of their respective Subsidiaries to the Lenders
or the Administrative Agent, in each case under any Loan Document, with respect
to any Loan of every kind, nature and description, direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).

 

“Participant” has the meaning assigned thereto in Section 11.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current ERISA Affiliates.

 

18

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Priority Indebtedness” means without duplication, (a) any Indebtedness of
Non-Guarantor Subsidiaries (whether or not any such Indebtedness is secured by
any Liens), and (b) any Indebtedness of any Credit Party that is secured by any
Lien.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Section 7.10 or compliance with any other covenant herein, the relevant
transactions for which such calculation is being made (including the incurrence,
repayment, repurchase or redemption of any Indebtedness in connection therewith)
and any other Specified Transactions occurring since the beginning of the
applicable period of measurement, shall be deemed to have occurred as of the
first day of such applicable period of measurement.  In connection with the
foregoing, as applicable, all income statement items (whether positive or
negative) attributable to Property or a Person disposed of in an Asset
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to Property or a Person acquired in an Acquisition
shall be included (provided that such income statement items to be included are,
in the good faith judgment of the Borrower, factually supportable and based upon
reasonable assumptions and calculations).

 

“Pro Forma Compliance” shall mean, at any date of determination, that (a) no
Event of Default shall have occurred and be continuing, or would result from the
relevant transactions, and (b) on a Pro Forma Basis after giving effect to the
relevant transactions (including, without limitation, the assumption, the
issuance, incurrence and permanent repayment of Indebtedness), the Borrower and
its Subsidiaries shall be in compliance with the financial covenants in
Section 7.10, recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which the financial statements required pursuant to
Section 6.1(a) or (b), as applicable, have been delivered (it being understood
that for purposes of determining compliance on a Pro Forma Basis with the
maximum Consolidated Total Leverage Ratio in Section 7.10(a) at any date of
determination, the numerator of the Consolidated Total Leverage Ratio shall be
Consolidated Total Indebtedness on such date and after giving effect to any
incurrence, repayment, repurchase or redemption of Indebtedness on such date).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lenders” has the meaning assigned thereto in Section 6.2.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

19

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

 

“Register” has the meaning assigned thereto in Section 11.9(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer.  Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 7.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in Swingline Loans for the account of, the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof.  The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $1,000,000,000.  The
initial Revolving Credit Commitment of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1.

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in Swingline Loans
at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

 

20

--------------------------------------------------------------------------------


 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means, the aggregate outstanding principal
amount of Revolving Credit Loans and Swingline Loans after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, the
United Nations Security Council or other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the date hereof, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, or (b) any Person
owned or controlled by any such Person or Persons described in clause (a).

 

“Scheduled Maturity Date” has the meaning assigned in the definition of
“Maturity Date”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries on a Consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a Consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a Consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person and its
Subsidiaries on a Consolidated basis will be able to pay their to pay such debts
and liabilities as they mature, (d) such Person and its Subsidiaries on a
Consolidated basis are not engaged in business or a transaction for which such
Person’s and its Subsidiaries’ on a Consolidated basis property would constitute
an unreasonably small capital, and (e) such Person and its Subsidiaries on a
Consolidated basis are able to pay their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

21

--------------------------------------------------------------------------------


 

“Specified Credit Party” means each Credit Party that is, at the time on which
the relevant Guaranty by such Credit Party becomes effective with respect to a
Swap Obligation, a corporation, partnership, proprietorship, organization, trust
or other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.

 

“Specified Transaction” means (i) any Asset Disposition or Acquisition with
respect to which consideration paid or received is in excess of $25,000,000
occurring during the applicable period of measurement and (ii) any incurrence,
repayment, repurchase or redemption of Indebtedness in connection therewith.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the lesser of (a) $50,000,000 and (b) the Revolving
Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043

 

22

--------------------------------------------------------------------------------


 

of ERISA for which the thirty (30) day notice requirement has not been waived by
the PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (j) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA, or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate.

 

“Threshold Amount” means $50,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 3.11(f).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2            Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) 

 

23

--------------------------------------------------------------------------------


 

all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

Section 1.3            Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 6.1(a), except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement, or compliance with any other covenant, set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend the relevant ratio, covenant or other
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio, covenant or other requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio, covenant or other requirement made before and after giving effect to such
change in GAAP.

 

Section 1.4            Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.5            References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations

 

24

--------------------------------------------------------------------------------


 

of the United States Treasury Department, shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

 

Section 1.6            Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.7            Guarantees.  Unless otherwise specified, the amount of
any Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

 

Section 1.8            Covenant Compliance Generally.  For purposes of
determining compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in
a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 6.1(a).  Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.1, 7.2 and 7.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such Sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

ARTICLE II.

 

REVOLVING CREDIT FACILITY

 

Section 2.1            Revolving Credit Loans.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Maturity Date as requested by the Borrower in accordance with the
terms of Section 2.3; provided, that (a) the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure
of any Revolving Credit Lender shall not at any time exceed such Revolving
Credit Lender’s Revolving Credit Commitment.  Each Revolving Credit Loan by a
Revolving Credit Lender shall be in a principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.

 

Section 2.2            Swingline Loans.

 

(a)           Availability.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 4.2(e), and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents, the Swingline Lender shall
make Swingline Loans to the Borrower from time to time from the Closing Date to,
but not including, the Maturity Date; provided, that (i) after giving effect to
any amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.

 

25

--------------------------------------------------------------------------------


 

(b)           Refunding.

 

(i)            The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 11:00 a.m. on any Business Day request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender.  Each Revolving Credit Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice.  The proceeds of such Revolving Credit Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Swingline
Loans.  No Revolving Credit Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

(ii)           The Borrower shall pay to the Swingline Lender on demand in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. 
In addition, the Borrower irrevocably authorizes the Administrative Agent to
charge any account maintained by the Borrower with the Swingline Lender (up to
the amount available therein) in order to immediately pay the Swingline Lender
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

 

(iii)          If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount.  Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect

 

26

--------------------------------------------------------------------------------


 

the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Credit Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Credit Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

(iv)          Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section 2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, (D) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit Party or any other
Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(v)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2(b) by the time specified in Section 2.2(b)(i), the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal  Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing.  If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be.  A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.

 

(c)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 3.13.

 

Section 2.3            Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

 

(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than (i) 11:00 a.m. on the same
Business Day as each Base Rate Loan, (ii) 2:00 p.m. on the same Business Day as
each Swingline Loan and (iii) 11:00 a.m. at least three (3) Business Days before
each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in

 

27

--------------------------------------------------------------------------------


 

excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan, whether the Loans are to be LIBOR Rate
Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto; provided that if the Borrower wishes
to request LIBOR Rate Loans having an Interest Period of nine or twelve months
in duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 10:00 a.m.at least
three (3) Business Days before the requested date of such borrowing, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the relevant Lenders.  If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate
Loans.  If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  A Notice of Borrowing
received after 11:00 a.m. (or 2:00 p.m. with respect to a Notice of Borrowing
for any Swingline Loan) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

(b)           Disbursement of Revolving Credit and Swingline Loans.  Not later
than 1:00 p.m. on the proposed borrowing date, each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date.  Not
later than 4:00 p.m. on the proposed borrowing date, the Swingline Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. 
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.  Subject to Section 3.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.  Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

 

Section 2.4            Repayment and Prepayment of Revolving Credit and
Swingline Loans.

 

(a)           Repayment on Termination Date.  The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Maturity Date), together,
in each case, with all accrued but unpaid interest thereon.

 

(b)           Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice

 

28

--------------------------------------------------------------------------------


 

from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving Credit Lenders, Extensions of Credit in an amount equal
to such excess with each such repayment applied first, to the principal amount
of outstanding Swingline Loans, and second to the principal amount of
outstanding Revolving Credit Loans.

 

(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
without premium or penalty (subject to Section 3.9), with prior written notice
to the Administrative Agent substantially in the form attached as Exhibit D (a
“Notice of Prepayment”) given not later than (i) 11:00 a.m. on the same Business
Day as each Base Rate Loan, (ii) 2:00 p.m. on the same Business Day as each
Swingline Loan and (iii) 11:00 a.m. at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice, provided that a notice of optional prepayment may state that such notice
is conditional upon the effectiveness of any facility or instrument refinancing
all or a portion of the outstanding Revolving Credit Commitments or upon the
consummation of any other transaction or event, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified prepayment date) if such condition is not
satisfied.  Partial prepayments shall be in an aggregate amount of $3,000,000 or
a whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 11:00 a.m. (or 2:00 p.m. with respect to a Notice of
Prepayment for any Swingline Loan) shall be deemed received on the next Business
Day.  Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 3.9 hereof.

 

(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 3.9 hereof.

 

Section 2.5            Permanent Reduction of the Revolving Credit Commitment.

 

(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof, provided that a notice of voluntary reduction of the Revolving Credit
Commitment may state that such notice is conditional upon the effectiveness of
any facility or instrument refinancing all or a portion of the outstanding
Revolving Credit Commitments or upon the consummation of any other transaction
or event, in which case such notice of voluntary reduction may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied.  Any reduction of the
Revolving Credit Commitment shall be applied to the Revolving Credit Commitment
of each Revolving Credit Lender according to its Revolving Credit Commitment
Percentage.  All Commitment Fees

 

29

--------------------------------------------------------------------------------


 

accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

 

(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans and
Swingline Loans after such reduction to the Revolving Credit Commitment as so
reduced.  Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans and shall result in the termination of the Revolving Credit Commitment and
the Swingline Commitment and the Revolving Credit Facility.  If the reduction of
the Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 3.9 hereof.

 

Section 2.6            Termination of Revolving Credit Facility.  The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Maturity Date.

 

Section 2.7            Optional Extensions of Commitments.

 

(a)           Requests for Extension.  The Borrower may, by sending an Extension
Letter to the Administrative Agent (in which case the Administrative Agent shall
promptly deliver a copy to each of the Lenders), no earlier than sixty (60) days
and no later than forty-five (45) days prior to each of the first and second
anniversaries of the Closing Date (each, an “Anniversary Date”), request that
each Lender extend such Lender’s then existing Scheduled Maturity Date (the
“Current Maturity Date”) for one year.

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole
discretion, shall, by notice to the Administrative Agent given promptly after
such Lender’s receipt of an Extension Letter and, in any event, no later than
thirty (30) days prior to the applicable Anniversary Date (the “Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines not to so extend its Scheduled Maturity
Date being referred to herein as a “Non-Extending Lender”); provided, that any
Lender that does not so advise the Administrative Agent on or before the Notice
Date shall be deemed to be a Non-Extending Lender.  The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree.  For
the avoidance of doubt, each Non-Extending Lender shall be required to maintain
its original Revolving Credit Commitment pursuant to the terms and conditions
contained herein to and including the Maturity Date then in effect and
applicable to such Non-Extending Lender (without giving effect to such
extension).

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section no
later than the date twenty-five (25) days prior to the applicable Anniversary
Date (or, if such date is not a Business Day, on the next preceding Business
Day).

 

(d)           Minimum Extension Requirement.  If (and only if) the total of the
Revolving Credit Commitments of the Lenders that have agreed so to extend their
Current Maturity Date (each, an “Extending Lender”) shall be more than 50% of
the Revolving Credit Commitment in effect immediately prior to the applicable
Anniversary Date, then, subject to the satisfaction of the conditions set forth
in Section 2.7(f), effective as of the applicable Anniversary Date, the
Scheduled Maturity Date of each Extending Lender shall be extended to the date
falling one year after the Current Maturity Date of such Extending Lender
(except that, if such date is not a

 

30

--------------------------------------------------------------------------------


 

Business Day, such Scheduled Maturity Date as so extended shall be the next
preceding Business Day).

 

(e)           Replacement of Non-Extending Lenders.  Subject to the satisfaction
of the minimum extension requirement in Section 2.7(d) and the other conditions
to the effectiveness of any such extension set forth in Section 2.7(f), the
Borrower shall have the right (but not the obligation), in its sole discretion,
to, no later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to
Section 3.12(b) by causing such Non-Extending Lender to assign and delegate,
without recourse, its interests, rights and obligations as a Lender under this
Agreement and the related Loan Documents to one or more existing Lenders or
Eligible Assignees (provided, that the applicable existing Lender or Eligible
Assignee agrees to the extension of the Scheduled Maturity Date requested by the
Borrower in the applicable Extension Letter).

 

(f)            Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Scheduled Maturity Date of each Extending Lender
pursuant to this Section 2.7 shall not be effective with respect to any
Extending Lender unless, on the applicable Anniversary Date: (i) no Default or
Event of Default shall exist or be continuing either prior to or after giving
effect thereto; and (ii) the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of such date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

(g)           Conflicting Provisions.  This Section 2.7 shall supersede any
provisions in Section 3.6 or Section 11.2 to the contrary.

 

ARTICLE III.

 

GENERAL LOAN PROVISIONS

 

Section 3.1            Interest.

 

(a)           Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on a twelve month Interest Period) after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 3.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin. 
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 3.2.

 

31

--------------------------------------------------------------------------------


 

(b)           Default Rate.  Subject to Section 8.3, to the fullest extent
permitted by Applicable Law (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), (b), (h) or (i), or
(ii) at the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, (A) all outstanding LIBOR Rate Loans
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (B) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (C) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  To the fullest extent permitted by Applicable Law,
interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.

 

(c)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing with the first calendar quarter end occurring after the
Closing Date; and interest on each LIBOR Rate Loan shall be due and payable on
the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period.  All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

(d)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 

Section 3.2            Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three

 

32

--------------------------------------------------------------------------------


 

(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
nine or twelve months in duration, such notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, in which case, not later than 10:00 a.m.at least three (3) Business
Days before the requested date of such conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the relevant Lenders.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan.  Any such automatic conversion to a Base Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan.  If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan.  The Administrative Agent shall promptly notify
the affected Lenders of any such Notice of Conversion/Continuation.

 

Section 3.3            Fees.

 

(a)           Commitment Fee.  Commencing on the Closing Date, subject to
Section 3.13(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee. 
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the first
calendar quarter end occurring after the Closing Date and ending on the date
upon which all Obligations (other than contingent indemnification obligations
not then due) arising under the Revolving Credit Facility shall have been
indefeasibly and irrevocably paid and satisfied in full and the Revolving Credit
Commitment has been terminated.  The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

 

(b)           Other Fees.  The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times specified in the Fee
Letter.  The Borrower shall pay to the Arrangers and the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

 

Section 3.4            Manner of Payment.  Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts payable to the Lenders under this Agreement shall be made not
later than 2:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in Dollars, in immediately available funds
and shall be made without any set off,

 

33

--------------------------------------------------------------------------------


 

counterclaim or deduction whatsoever.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day. 
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender.  Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 3.9, 3.10, 3.11 or
11.3 shall be paid to the Administrative Agent for the account of the applicable
Lender.  Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.  Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 3.13(a)(ii).

 

Section 3.5            Evidence of Indebtedness.

 

(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and its Subsidiaries and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records.  Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)           Participations.  In addition to the accounts and records referred
to in clause (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Swingline Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

Section 3.6            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 3.9, 3.10, 3.11 or 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other

 

34

--------------------------------------------------------------------------------


 

Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans to any assignee or participant.

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 3.7            Administrative Agent’s Clawback.

 

(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.3(b) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Swingline Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Swingline
Lender, as the case

 

35

--------------------------------------------------------------------------------


 

may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Swingline Lender, as the case
maybe, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Swingline Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(c)           Nature of Obligations of Lenders Regarding Extensions of Credit. 
The obligations of the Lenders under this Agreement to make the Loans are
several and are not joint or joint and several.  The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

 

Section 3.8            Changed Circumstances.

 

(a)           Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 3.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a

 

36

--------------------------------------------------------------------------------


 

LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrower may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

Section 3.9            Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical.  A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.  The
Loan Parties’ obligations under this Section 3.9 shall survive the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 3.10          Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly pay to any such Lender or other Recipient, not in duplication of
amounts payable under Section 3.11, as the case may be, such additional amount
or amounts as will compensate such

 

37

--------------------------------------------------------------------------------


 

Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Swingline Loans held by, such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender the
Borrower shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or such
other Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
such other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)           Survival.  The Loan Parties’ obligations under this Section 3.10
shall survive the termination of the Commitments and the repayment, satisfaction
or discharge of all other Obligations.

 

Section 3.11          Taxes.

 

(a)           Defined Terms.  For purposes of this Section 3.11, the term
“Applicable Law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by

 

38

--------------------------------------------------------------------------------


 

the applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)           Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 3.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender

 

39

--------------------------------------------------------------------------------


 

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

40

--------------------------------------------------------------------------------


 

Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.11
(including by the payment of additional amounts pursuant to this Section 3.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Indemnification of the Administrative Agent.  Each Lender shall
severally indemnify the Administrative Agent within ten (10) days after demand
therefor, for (i) any

 

41

--------------------------------------------------------------------------------


 

Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (h). The agreements in
clause (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)            Survival.  Each party’s obligations under this Section 3.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 3.12          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.10 or Section 3.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or, subject to Section 2.7, any Lender is a Non-Extending Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.10 or Section 3.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.9;

 

42

--------------------------------------------------------------------------------


 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 3.12(b), it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

Section 3.13          Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 11.2.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan or funded participation in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to

 

43

--------------------------------------------------------------------------------


 

Loans and funded participations under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Swingline Loans were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or funded participations in
Swingline Loans owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swingline Loans are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments under the
applicable Revolving Credit Facility without giving effect to
Section 3.13(a)(iv).

 

(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(iv)          Reallocation of Participations.  All or any part of such
Defaulting Lender’s participation in Swingline Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, repay any outstanding Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Swingline Loans to be
held pro rata by the Lenders in

 

44

--------------------------------------------------------------------------------


 

accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 3.13(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE IV.

 

CONDITIONS OF CLOSING AND BORROWING

 

Section 4.1            Conditions to Closing and Initial Extensions of Credit. 
The obligation of the Lenders to close this Agreement and to make the initial
Loans, if any, is subject to the satisfaction of each of the following
conditions:

 

(a)           Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender, if requested thereby, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.

 

(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower certifying that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are true
and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) after giving effect to the
transactions contemplated hereby on the Closing Date, no Default or Event of
Default has occurred and is continuing; and (C) since December 31, 2014, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect.

 

(ii)           Certificate of Secretary of each Credit Party.  A certificate of
a Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 4.1(b)(iii).

 

45

--------------------------------------------------------------------------------


 

(iii)          Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

 

(iv)          Opinions of Counsel.  Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).

 

(c)           Financial Matters.

 

(i)            Solvency Certificate.  The Borrower shall have delivered to the
Administrative Agent a solvency certificate, signed by the chief financial
officer of the Borrower, in form and substance satisfactory to the
Administrative Agent.

 

(ii)           Payment at Closing.  The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 3.3 and any other accrued and unpaid fees or commissions due hereunder,
and (B) all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date and invoiced prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)           Miscellaneous.

 

(i)            Notice of Account Designation.  The Administrative Agent shall
have received a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

 

(ii)           Existing Credit Agreement.  All Indebtedness under the Existing
Credit Agreement shall be repaid in full, all commitments (if any) in respect
thereof shall have been terminated and all guarantees therefor and security
therefor shall be released, and the Administrative Agent shall have received a
pay-off letter in form and substance satisfactory to it evidencing such
repayment, termination and release.

 

(iii)          PATRIOT Act, etc.  Each Credit Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act, applicable “know your customer” and anti-money laundering
rules and regulations.

 

(iv)          Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent.  The Administrative Agent shall have received copies of all other
documents, certificates and instruments

 

46

--------------------------------------------------------------------------------


 

reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.

 

Without limiting the generality of the provisions of Section 9.3(c), for
purposes of determining compliance with the conditions specified in this
Section 4.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 4.2            Conditions to All Extensions of Credit.  The obligations
of the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) are subject to the satisfaction of the following
conditions precedent on the relevant borrowing or extension date:

 

(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing or extension date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing on the borrowing date with respect to such Loan or
after giving effect to the Loans to be made on such date.

 

(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.3(a).

 

(d)           New Swingline Loans.  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 4.2, that:

 

Section 5.1            Organization; Power; Qualification.  Each Credit Party
and each Material Subsidiary (a) is duly organized, validly existing and (except
to the extent such concept is not applicable in the jurisdiction of
incorporation or formation of the relevant Subsidiary) in good standing under
the laws of the jurisdiction of its incorporation or formation, (b) has the
power and authority to own its Properties and to carry on its business as now
being and hereafter proposed to be conducted and (c) is

 

47

--------------------------------------------------------------------------------


 

duly qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization, except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.2            Ownership.  Each Subsidiary of each Credit Party as of
the Closing Date, and its state of incorporation or organization, is listed on
Schedule 5.2.

 

Section 5.3            Authorization; Enforceability.  Each Credit Party and
each Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

Section 5.4            Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.  The execution, delivery and performance by each Credit Party
and each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby or thereby do not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, or
(d) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement, other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.5            Compliance with Law; Governmental Approvals.  Each Credit
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, and (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties, except in each case where the failure to
have, comply or file could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.6            Tax Returns and Payments.  Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all United States
federal income and other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
income and other material amounts of taxes, assessments and governmental charges
or levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of

 

48

--------------------------------------------------------------------------------


 

which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party).  Such returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby.

 

Section 5.7            Intellectual Property Matters.  Each Credit Party and
each Subsidiary thereof owns or possesses rights to use (i) all Core
Intellectual Property reasonably necessary to conduct its business and
(ii) except to the extent the failure to own or possess such rights could not
reasonably be expected to have a Material Adverse Effect, all other franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  Except as could not reasonably be expected to have a Material Adverse
Effect, (x) no event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
(y) no Credit Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

 

Section 5.8            Environmental Matters Except as could not reasonably be
expected to have a Material Adverse Effect:

 

(a)           the properties owned, leased or operated by each Credit Party and
each Subsidiary thereof now or in the past do not contain, and to their
knowledge have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a material violation of
applicable Environmental Laws;

 

(b)           to its knowledge, each Credit Party and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance and have been in compliance with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

 

(c)           to its knowledge, Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Subsidiary thereof in violation of, or in a manner or to a location
which could give rise to liability under, Environmental Laws, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws;

 

(d)           no judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith; and

 

(e)           there has been no release of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws.

 

49

--------------------------------------------------------------------------------


 

Section 5.9            Employee Benefit Matters.

 

(a)           As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans or
Multiemployer Plans other than those identified on Schedule 5.9.

 

(b)           Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired.  No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect.

 

(c)           As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan.

 

(d)           Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Credit Party nor any ERISA
Affiliate has: (i) engaged in a nonexempt prohibited transaction described in
Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code.

 

(e)           No Termination Event has occurred or is reasonably expected to
occur, in each case that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(f)            Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no proceeding, claim (other than a
benefits claim in the ordinary course of business), lawsuit and/or investigation
is existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) any Multiemployer Plan.

 

50

--------------------------------------------------------------------------------


 

(g)           No Credit Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code.

 

Section 5.10          Margin Stock.  No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans will be used in a manner that would violate Regulation T, U or
X of such Board of Governors.

 

Section 5.11          Government Regulation.  No Credit Party is an “investment
company” or a company “controlled” by an “investment company” (as each such term
is defined or used in the Investment Company Act of 1940).

 

Section 5.12          Financial Statements.  The Borrower has furnished to the
Lenders (i) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2014 and the related audited Consolidated
statements of operations, stockholders equity and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the fiscal quarter ending September 30, 2015 and related
Consolidated unaudited interim statements of operations and cash flows.  Such
financial statements and each of the financial statements delivered pursuant to
Sections 6.1(a) and 6.1(b) fairly present on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements and, as applicable, the absence of footnotes from
unaudited financial statements).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.

 

Section 5.13          No Material Adverse Effect.  Since December 31, 2014, no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect.

 

Section 5.14          Solvency.  The Credit Parties, on a Consolidated basis,
are Solvent.

 

Section 5.15          Title to Properties.  Each Credit Party and each Material
Subsidiary thereof has such title to the real property owned or leased by it as
is necessary or desirable to the conduct of its business and valid and legal
title to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder and except for such defects in title that could
not reasonably be expected to have a Material Adverse Effect.

 

Section 5.16          Litigation.  There are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.17          Anti-Corruption Laws and Sanctions.  None of the Borrower,
any Subsidiary, or to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers, employees or affiliates, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or
(ii) has taken any action, directly or indirectly, that would result in a
violation, in any material respect, by the

 

51

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries, of any Anti-Corruption Laws.  None of the
Borrower, any Subsidiary, or to the knowledge of the Borrower or such
Subsidiary, any of their respective directors or officers, is operating,
organized or resident in any Sanctioned Country.

 

Section 5.18          Absence of Defaults.  No Default or Event of Default has
occurred and is continuing.

 

Section 5.19          Disclosure.  No material report, material certificate or
other material written information (excluding any information of a general
economic or industry nature) furnished by or on behalf of any Credit Party or
any Subsidiary thereof to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, together with any disclosures made by the
Borrower in filings with the SEC (that are made available or deemed made
available to the Lenders pursuant to the terms of this Agreement), contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected, estimated or forward-looking
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may materially vary from such
projections).

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:

 

Section 6.1            Financial Statements .  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each Fiscal Year (commencing with
the Fiscal Year ended December 31, 2015), an audited Consolidated balance sheet
of the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of operations, stockholders equity and cash
flows including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP.  Such annual
financial statements shall be audited by an independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

 

(b)           Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days after the end of the first three fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ended March 31,
2016), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited

 

52

--------------------------------------------------------------------------------


 

Consolidated statements of operations and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and, as applicable,
the absence of footnotes.

 

Section 6.2            Certificates; Other Reports.  Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)           at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief financial officer or treasurer of the Borrower and a report
containing management’s discussion and analysis of such financial statements;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 

(c)           promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any Credit Party or any Subsidiary
thereof;

 

(d)           promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

 

(e)           such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent (including at the request of any Lender) may reasonably
request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or (to the
extent any such documents are included in materials otherwise filed with the
SEC) Section 6.2(b) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 11.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
Notwithstanding anything contained herein, in

 

53

--------------------------------------------------------------------------------


 

every instance the Borrower shall be required to provide paper copies of the
Officer’s Compliance Certificates required by Section 6.2 to the Administrative
Agent.  Except for such Officer’s Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (1) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (2) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

Section 6.3            Notice of Litigation and Other Matters.  Promptly (but in
no event later than ten (10) days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that could reasonably be expected to result in a Material Adverse Effect; and

 

(c)           any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of applicable Environmental Laws which in
any such case could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to Section 6.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

54

--------------------------------------------------------------------------------


 

Section 6.4            Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 7.4, (a) preserve and maintain its separate
corporate existence except, in the case of any Non-Guarantor Subsidiary, to the
extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect, (b) maintain all rights, franchises, licenses and
privileges necessary to the conduct of its business except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (c) qualify and remain qualified as a foreign corporation or
other entity and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.5            Maintenance of Property and Licenses.

 

(a)           Protect and preserve all Properties necessary in and material to
its business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)           Maintain, in full force and effect in all material respects, each
and every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses as presently conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.6            Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts, in each case in all material respects, as are customarily maintained by
similar businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance).

 

Section 6.7            Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and correct in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in material compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.

 

Section 6.8            Payment of Taxes .  Pay all federal income and other
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property, other than any such item that the
Borrower or such Subsidiary is contesting in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP.

 

Section 6.9            Compliance with Laws and Approvals.  Observe and remain
in compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.10          Environmental Laws.  In addition to and without limiting
the generality of Section 6.9, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect (a) comply with, and
ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants and

 

55

--------------------------------------------------------------------------------


 

subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws and (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
applicable Environmental Laws, and promptly comply with all lawful orders and
directives of any Governmental Authority regarding applicable Environmental
Laws.

 

Section 6.11          Compliance with ERISA.  In addition to and without
limiting the generality of Section 6.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

Section 6.12          Visits and Inspections.  Permit representatives of the
Administrative Agent (accompanied, to the extent requested by the Lenders, by a
reasonable number of representatives of the Lenders), from time to time upon
prior reasonable notice and at such times during normal business hours, all at
the expense of the Borrower, to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such rights
more often than one (1) time during any calendar year at the Borrower’s expense;
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time without advance notice.

 

Section 6.13          Additional Subsidiaries.  Promptly after the creation or
acquisition of any Domestic Subsidiary that is a Material Subsidiary, or the
designation by the Borrower of any Domestic Subsidiary as a Material Subsidiary
pursuant to this Agreement (and, in any event, within thirty (30) days after
such creation, acquisition or designation, as such time period may be extended
by the Administrative Agent in its sole discretion) cause such Person to
(a) become a Guarantor by delivering to the Administrative Agent a duly executed
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Administrative Agent; provided, however, that no
FSHCO shall be required to become a Guarantor.

 

Section 6.14          Use of Proceeds.

 

(a)           The Borrower shall use the proceeds of the Extensions of Credit
(i) to refinance certain existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness arising under the Existing Credit
Agreement), (ii) pay the fees, costs and expenses incurred in connection with
the transactions contemplated hereby, and/or (iii) for working capital and other
general corporate purposes of the Borrower and its Subsidiaries.

 

(b)           The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers,

 

56

--------------------------------------------------------------------------------


 

employees and agents shall not use, the proceeds of any Extension of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 6.15          Compliance with Anti-Corruption Laws and Sanctions.  The
Borrower will maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Borrower and its Subsidiaries with
Anti-Corruption Laws and applicable Sanctions.

 

Section 6.16          Further Assurances.  Execute any and all further
documents, agreements and instruments, and take all such further actions, which
the Administrative Agent or the Required Lenders may reasonably request to
effectuate the transactions contemplated by the Loan Documents.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to.

 

Section 7.1            Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness (i) owing under Hedge Agreements which are not
entered into for speculative purposes or (ii) owing under Cash Management
Agreements entered into in the ordinary course of business;

 

(c)           Indebtedness existing (or pursuant to commitments existing) on the
Closing Date and, with respect to any such Indebtedness that exceeds the
Threshold Amount, listed on Schedule 7.1 and any refinancings, refundings,
renewals or extensions thereof up to the principal amount of such Indebtedness
being refinanced, refunded, renewed or extended;

 

(d)           intercompany Indebtedness:

 

(i)            owed by any Credit Party to another Credit Party;

 

(ii)           owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be unsecured and subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);

 

(iii)          owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

 

(iv)          owed by any Non-Guarantor Subsidiary to any Credit Party to the
extent permitted pursuant to Section 7.3;

 

57

--------------------------------------------------------------------------------


 

(e)           Indebtedness in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, in each case in the
ordinary course of business;

 

(f)            Indebtedness in respect of Capital Lease Obligations or for the
acquisition, construction or improvement of fixed or capital assets, in an
aggregate outstanding amount not to exceed $25,000,000 outstanding at any time;

 

(g)           to the extent constituting Indebtedness, bona fide purchase price
adjustments, obligations in respect of earn-outs, indemnification obligations,
obligations under deferred compensation or similar arrangements and similar
obligations incurred in connection with acquisitions and Asset Dispositions not
prohibited by Section 7.3 or 7.5, as applicable;

 

(h)           Indebtedness in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred, or in respect of workers’ compensation
claims incurred, in the ordinary course of business;

 

(i)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits (including contractual and
statutory benefits) or property, casualty, liability or credit insurance,
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(j)            Contingent liabilities arising out of the endorsement of
negotiable instruments in the ordinary course of collection or similar
transactions in the ordinary course of business;

 

(k)           Indebtedness of the Credit Parties; provided that (i) such
Indebtedness is unsecured, and (ii) the Borrower shall be in Pro Forma
Compliance after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof; and

 

(l)            Priority Indebtedness; provided that (i) no Event of Default
shall have occurred and be continuing, or would result from such Indebtedness,
and (ii) after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, the aggregate outstanding amount of
Priority Indebtedness incurred pursuant to this clause (l) would not exceed 7.5%
of Consolidated Net Tangible Assets.

 

Section 7.2            Liens.  Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

 

(a)           Liens created pursuant to the Loan Documents;

 

(b)           Liens in existence on the Closing Date and, with respect to any
such Liens in an amount that exceeds the Threshold Amount, described on
Schedule 7.2, and the replacement, renewal or extension thereof (to the extent
that any such replacement, renewal or extension shall not cause the scope of any
such Lien to be increased or otherwise expanded to cover any additional property
or type of asset beyond that in existence as of the Closing Date, other than the
products and proceeds of the foregoing);

 

(c)           Liens for taxes, assessments and other governmental charges or
levies (i) not overdue for a period for more than thirty (30) days or (ii) which
are being contested in good faith

 

58

--------------------------------------------------------------------------------


 

and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 7.1(f), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other assets of the Borrower or any Subsidiary
other than the assets financed by such Indebtedness (and proceeds thereof and
any ordinary course additions and accessions to such assets);

 

(e)           the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not overdue for a period of more than
thirty (30) days, or if more than thirty (30) days overdue, no action has been
taken to enforce such Liens and such Liens are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(f)            deposits or pledges made in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred, in each case,
in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting of real property, which in the aggregate, are not
substantial in amount and which do not, in any case, materially detract from the
value of such property or materially impair the use thereof in the ordinary
conduct of business;

 

(h)           Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(l) or securing appeal or
other surety bonds relating to such judgments;

 

(j)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

 

(k)           (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

 

59

--------------------------------------------------------------------------------


 

(l)            any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business that do not (i) interfere in any
material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

 

(m)          leases, subleases, licenses and sublicenses in respect of Property
of the Borrower and its Subsidiaries permitted by Section 7.5 and not securing
any Indebtedness;

 

(n)           Liens contained in purchase and sale agreements or lease
agreements permitted hereunder that limit the transfer of assets pending the
closing of the transactions contemplated thereby or the termination of the
lease, respectively;

 

(o)           Liens securing Priority Indebtedness permitted under
Section 7.1(l); provided such Liens shall not encumber Core Intellectual
Property; and

 

(p)           other Liens with respect to property or assets of the Borrower or
any Subsidiary securing obligations (other than Indebtedness for borrowed
money); provided that the aggregate amount of obligations secured pursuant to
the Liens described in this clause (p) shall not, at any time, exceed
$50,000,000.

 

Section 7.3            Investments.  Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests in any other Person, any interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), any evidence of Indebtedness or other
security of any other Person, substantially all or a portion constituting a
business unit of the business or assets of any other Person (including without
limitation, any Acquisition), or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or make any other
investment in cash or by delivery of Property in, or Guarantee any Indebtedness
of, any other Person, (all the foregoing, “Investments”) except:

 

(a)           (i)            Investments existing on the Closing Date

 

(ii)           Investments made after the Closing Date by any Credit Party in
any other Credit Party;

 

(iii)          Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary; and

 

(iv)          Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any Credit Party;

 

(b)           Investments in cash and Cash Equivalents;

 

(c)           Hedge Agreements permitted pursuant to Section 7.1;

 

(d)           Guarantees permitted pursuant to Section 7.1;

 

(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

60

--------------------------------------------------------------------------------


 

(f)            Investments consisting of deposits permitted under Section 7.2;

 

(g)           endorsement of negotiable instruments and other payment items for
collection or deposit in the ordinary course of business;

 

(h)           advances (x) of payroll payments to employees, officers and
managers of the Borrower and its Subsidiaries in the ordinary course of business
or (y) in connection with purchases of goods and services in the ordinary course
of business; and

 

(i)            other Investments not otherwise permitted pursuant to this
Section; provided that the Borrower shall be in Pro Forma Compliance after
giving effect to such Investment (including the incurrence of any Indebtedness
in connection therewith).

 

Section 7.4            Fundamental Changes.  Merge, consolidate or enter into
any similar combination with, or enter into any disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)           (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into any other Subsidiary (provided
that if a Guarantor is a party to such transaction, the continuing or surviving
entity shall be, or simultaneously with such transaction, the continuing or
surviving entity shall become, a Guarantor);

 

(b)           (i) any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets as determined in good faith at the time
of such disposition and (ii) any Non-Guarantor Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary;

 

(c)           (i) any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) so
long as such disposition is permitted by Section 7.5 and (ii) any Subsidiary may
merge into or consolidate with any other Person in connection with a disposition
of such Subsidiary permitted by Section 7.5; and

 

(d)           any Person may merge into the Borrower or any of its Subsidiaries
in connection with an Acquisition permitted pursuant to Section 7.3; provided
that in the case of a merger involving the Borrower or a Guarantor, the
continuing or surviving Person shall be the Borrower or a Guarantor.

 

Section 7.5            Asset Dispositions.  Make any Asset Disposition except:

 

(a)           the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

 

(b)           Asset Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) 

 

61

--------------------------------------------------------------------------------


 

the proceeds of such Asset Disposition are reasonably promptly applied to the
purchase price of such replacement property or to Indebtedness incurred to
acquire such replacement property;

 

(c)           leases, subleases, licenses or sublicenses of real or personal
property (excluding intellectual property rights) granted by the Borrower or any
of its Subsidiaries to others in the ordinary course of business not interfering
in any material respect with the business of the Borrower or any of its
Subsidiaries;

 

(d)           non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business, or entered into in connection with
the settlement of patent litigation, in each case not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Borrower and its Subsidiaries;

 

(e)           the abandonment of intellectual property rights which a Credit
Party may reasonably determine are uneconomical, negligible, obsolete or
otherwise not material in the conduct of its business;

 

(f)            the disposition of assets subject to or in connection with any
settlement of, or payment in respect of, any property or casualty insurance
claim or any condemnation proceeding related to any asset of the Borrower or any
Subsidiary;

 

(g)           the disposition of Equity Interests in any Subsidiary in order to
qualify members of the governing body of such Subsidiary if and to the extent
required by applicable law;

 

(h)           any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;

 

(i)            Asset Dispositions in connection with transactions permitted by
Section 7.3, 7.4 (other than clause (c) thereof) or 7.6; and

 

(j)            Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Event of
Default shall exist or would result from such Asset Disposition, and (ii) the
aggregate book value of all property disposed of in reliance on this
clause (j) shall not (A) in any Fiscal Year, exceed 25% of Consolidated Net
Tangible Assets (as reflected in the financial statements of the Borrower
delivered pursuant to Section 6.1(a) for the prior Fiscal Year), and (B) over
the term of this Agreement, exceed 40% of Consolidated Net Tangible Assets (as
reflected in the financial statements of the Borrower for the Fiscal Year ending
December 31, 2014).

 

Section 7.6            Restricted Payments.  Declare or pay any dividend on, or
make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof or make any payment in cash to holders of convertible Indebtedness in
excess of the original principal (or notional) amount thereof and interest
thereon (all of the foregoing, “Restricted Payments”) provided that:

 

(a)           the Borrower or any of its Subsidiaries may make Restricted
Payments in shares of its own Qualified Equity Interests;

 

62

--------------------------------------------------------------------------------


 

(b)           any Subsidiary of the Borrower may pay cash dividends to holders
of its outstanding Equity Interests on a pro rata basis;

 

(c)           the Borrower may pay any dividend or consummate any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have been
permitted by clause (e) below;

 

(d)           the Borrower or any of its Subsidiaries may make cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
capital stock of the Borrower or such Subsidiary; and

 

(e)           the Borrower may declare and make other Restricted Payments;
provided that the Borrower shall be in Pro Forma Compliance after giving effect
to such Restricted Payment (including the incurrence of any Indebtedness in
connection therewith):

 

Section 7.7            Transactions with Affiliates.  Directly or indirectly
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate of the Borrower or
any of its Subsidiaries, other than:

 

(i)            transactions permitted by Sections 7.1, 7.3, 7.4, 7.5, and 7.6;

 

(ii)           transactions existing on the Closing Date, and renewals,
extensions and replacements thereof on terms not less favorable to the Credit
Parties in any material respect than such transaction as in effect on the
Closing Date;

 

(iii)          transactions among Credit Parties and/or their Subsidiaries;

 

(iv)          other transactions on terms substantially as favorable as would be
obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party as determined in good faith by the Borrower;

 

(v)           employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees; and

 

(vi)          payment or reimbursement of customary out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries and payment of board service fees to non-employee
directors in accordance with the Borrower’s then-current director compensation
program.

 

Section 7.8            Burdensome Agreements.  Create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Non-Guarantor Subsidiary or any Subsidiary thereof to pay
dividends or make any other distributions to any Credit Party or any Subsidiary
on its Equity Interests, except for such encumbrances or restrictions existing
under or by reason of (a) this Agreement and the other Loan Documents and
(b) Applicable Law; provided, however, that, in any case, the following shall be
permitted notwithstanding the foregoing: (i) any Lien permitted pursuant to
Section 7.2 or any restrictions pursuant to document or instrument governing
such Lien, provided that any such restriction contained therein relates only to
the asset or assets subject to such Lien,

 

63

--------------------------------------------------------------------------------


 

(ii) customary restrictions and conditions contained in any agreement relating
to the disposition of any property permitted under Section 7.5, provided that
such restrictions apply only to the property that is to be disposed in
connection with such disposition, (iii) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and other agreements entered into in the ordinary course of
business, (iv) restrictions applicable to Indebtedness, assets or Equity
Interests of a Person acquired by a Credit Party or any Subsidiary as in effect
at the time of acquisition, provided that (A) such Indebtedness is permitted to
be incurred under Section 7.1 and (B) such restrictions were not incurred in
connection with, or in contemplation of, such acquisition, and (v) restrictions
under any agreement with respect to Priority Indebtedness applicable to any such
Non-Guarantor Subsidiary obligated on such Indebtedness and which are determined
by the Borrower in good faith to be customary for the relevant type of
Indebtedness.

 

Section 7.9            Nature of Business.  Engage to any material extent in any
business other than the business conducted by the Borrower and its Subsidiaries
as of the Closing Date and business activities reasonably related or ancillary
thereto or that are reasonable extensions thereof.

 

Section 7.10          Financial Covenants.

 

(a)     Consolidated Total Leverage Ratio.  As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 2.50 to
1.00.

 

(b)     Consolidated Interest Coverage Ratio.  As of the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.00 to
1.00.

 

ARTICLE VIII.

 

DEFAULT AND REMEDIES

 

Section 8.1            Events of Default.  Each of the following shall
constitute an Event of Default:

 

(a)           Default in Payment of Principal of Loans.  The Borrower shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).

 

(b)           Other Payment Default.  The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or the payment of any other Obligation, and such default
shall continue for a period of five (5) Business Days.

 

(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement or in any other Loan Document that is
subject to materiality or Material Adverse Effect qualifications, shall be
incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement
or any other Loan Document that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

 

(d)           Default in Performance of Certain Covenants.  Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in (a) Sections 6.3(a), 6.4(a) (with respect to
any Credit Party), 6.13, 6.14 or

 

64

--------------------------------------------------------------------------------


 

Article VII; or (b) Sections 6.1 or 6.2(a), and in the case of this clause (b),
such default shall continue for a period of five (5) Business Days.

 

(e)           Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.

 

(f)            Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans) the aggregate principal amount (including undrawn committed or available
amounts), or with respect to any Hedge Agreement, the Hedge Termination Value,
of which is in excess of the Threshold Amount beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount (such Indebtedness, “Material Indebtedness”) or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Material Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice, if required, such
Material Indebtedness to become due prior to its stated maturity, any applicable
grace period having expired (not including (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness or as a result of a casualty event effecting such
property or assets or (y) customary events triggering conversion rights in
respect of convertible debt securities (not including conversion rights as a
result of any change of control, fundamental change or similar event or any
adverse event occurring or condition existing related to creditworthiness,
financial performance or financial condition of the Borrower or any
Subsidiary)).

 

(g)           Change in Control.  Any Change in Control shall occur.

 

(h)           Voluntary Bankruptcy Proceeding.  Any Credit Party or any Material
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(i)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Material Subsidiary thereof
in any court of competent jurisdiction seeking (i) relief under any Debtor
Relief Laws, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for any Credit Party or any Material Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or

 

65

--------------------------------------------------------------------------------


 

an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

 

(j)            Failure of Agreements.  Any material provision of this Agreement
or any material provision of any other Loan Document shall for any reason cease
to be valid and binding on any Credit Party or any Subsidiary thereof party
thereto or any such Person shall so state in writing, other than in accordance
with the express terms hereof or thereof.

 

(k)           ERISA Events.  The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

 

(l)            Judgment.  One or more judgments, orders or decrees shall be
entered against any Credit Party or any Subsidiary thereof by any court and
continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are either (i) for the payment of money, individually or in the
aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), equal to or in excess of the
Threshold Amount or (ii) for injunctive relief and could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

Section 8.2            Remedies.  Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)           Acceleration; Termination of Credit Facility.  Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans at the time outstanding, and all other amounts owed to the Lenders and to
the Administrative Agent under this Agreement or any of the other Loan Documents
and all other Obligations, to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings thereunder; provided, that upon the occurrence of an Event
of Default with respect to the Borrower specified in Section 8.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)           General Remedies.  Exercise on behalf of the Guaranteed Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Guaranteed
Obligations.

 

66

--------------------------------------------------------------------------------


 

Section 8.3            Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)           The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.2 for the benefit of
all the Lenders; provided that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as the Swingline Lender) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 11.4
(subject to the terms of Section 3.6), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.2 and (B) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

Section 8.4            Crediting of Payments and Proceeds.  In the event that
the Obligations have been accelerated pursuant to Section 8.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Guaranteed Obligations and all net proceeds from the enforcement of the
Guaranteed Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, and the Swingline Lender in
its capacity as such, ratably among the Administrative Agent and Swingline
Lender in proportion to the respective amounts described in this clause First
payable to them;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the

 

67

--------------------------------------------------------------------------------


 

Loan Documents, including attorney fees, ratably among the Lenders in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

 

Section 8.5            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Guaranteed
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3 and 11.3) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3 and 11.3.

 

68

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

Section 9.1            Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any Subsidiary
thereof shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 9.2            Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 9.3            Exculpatory Provisions.

 

(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose,

 

69

--------------------------------------------------------------------------------


 

any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Section 8.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower or a
Lender.

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 9.4            Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.5            Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

70

--------------------------------------------------------------------------------


 

Section 9.6                                    Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (provided no Event of Default has
occurred and is continuing at the time of such resignation), which consent shall
not be unreasonably withheld or delayed, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as the Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the

 

71

--------------------------------------------------------------------------------


 

Swingline Lender, and (ii) the retiring Swingline Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.

 

Section 9.7                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 9.8                                    No Other Duties, Etc.  Anything
herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

Section 9.9                                    Guaranty Matters.  Each of the
Lenders (including in its or any of its Affiliate’s capacities as a potential
Hedge Bank or Cash Management Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under this Agreement pursuant to this Section 9.9.  In each
case as specified in this Section 9.9, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to release such Guarantor
from its obligations under this Agreement in accordance with the terms of this
Section 9.9.

 

Section 9.10                             Guaranteed Hedge Agreements and
Guaranteed Cash Management Agreements.  No Cash Management Bank or Hedge Bank
that obtains the benefits of Section 8.4 by virtue of the provisions hereof
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Guaranteed Cash Management Agreements or Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X.

 

GUARANTY

 

Section 10.1                             The Guaranty.  Each of the Guarantors
hereby jointly and severally guarantees to each Guaranteed Party as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment,

 

72

--------------------------------------------------------------------------------


 

by acceleration or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guaranteed Hedge Agreements or Guaranteed Cash Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

Section 10.2                             Obligations Unconditional.

 

The obligations of the Guarantors under Section 10.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Guaranteed Hedge
Agreements or Guaranteed Cash Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than the defense of payment or satisfaction of the
applicable Guaranteed Obligations), it being the intent of this Section 10.2
that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Guarantor agrees that such
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article X until such time as the Guaranteed Obligations under the Loan
Documents (other than contingent indemnification and expense reimbursement
obligations not then due or asserted) have been paid in full and the Revolving
Credit Commitments have expired or terminated.  Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Hedge Agreement between any Credit
Party or any Subsidiary and any Hedge Bank, or any Cash Management Agreement
between any Credit Party or any Subsidiary and any Cash Management Bank, or any
other agreement or instrument referred to in the Loan Documents, such Hedge
Agreements or such Cash Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents, any Hedge Agreement between any Credit Party or any Subsidiary
and any Hedge Bank or any Cash Management Agreement between any Credit Party or
any Subsidiary and any Cash Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Hedge Agreements or such Cash
Management Agreements shall be waived or any other guarantee of any of the
Guaranteed Obligations or any

 

73

--------------------------------------------------------------------------------


 

security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with; or

 

(d)                                 any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedge Agreement between any Credit Party or any
Subsidiary and any Hedge Bank or any Cash Management Agreement between any
Credit Party or any Subsidiary and any Cash Management Bank, or any other
agreement or instrument referred to in the Loan Documents, such Hedge Agreements
or such Cash Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

Section 10.3                             Reinstatement.  The obligations of the
Guarantors under this Article X shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 10.4                             Certain Additional Waivers.  Each
Guarantor agrees that such Guarantor shall have no right of recourse to security
for the Guaranteed Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.2 and through the exercise of rights of
contribution pursuant to Section 10.6.

 

Section 10.5                             Remedies.  The Guarantors agree that,
to the fullest extent permitted by law, as between the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 8.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 8.2) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 10.1.

 

Section 10.6                             Rights of Contribution.  The Guarantors
agree among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
all Guaranteed Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
have been paid in full and the Revolving Credit Commitments have terminated.

 

74

--------------------------------------------------------------------------------


 

Section 10.7                             Guarantee of Payment; Continuing
Guarantee.  The guarantee in this Article X is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

 

Section 10.8                             Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Specified Credit Party to honor all of such Specified Credit
Party’s obligations under the Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations under this
Section 10.8 voidable under Debtor Relief Laws, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.8 shall remain in full force and effect until such time as the
Guaranteed Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
have been paid in full and the Revolving Credit Commitments have expired or
terminated.  Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Credit Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.1                             Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

United Therapeutics Corporation

1040 Spring Street

Silver Spring, Maryland 20910

Attention:  James Edgemond

Telephone:  (240) 821-1991

Fax:  (301) 608-0159

Email:  jedgemond@unither.com
Website: http://ir.unither.com

 

with copies to:

 

United Therapeutics Corporation

1735 Connecticut Avenue, N.W.

Washington, District of Columbia 20009

Attention:  General Counsel

Telephone:  (202) 483-7000

Fax:  (202) 483-4005

Email:  legal@unither.com

 

75

--------------------------------------------------------------------------------


 

If to Wells Fargo as Administrative Agent:

 

For Notices of Borrowing, Notices of Conversion/Continuation, Notices of
Prepayment and Assignment and Assumptions:

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of:  Syndication Agency Services

Telephone No.:  (704) 590-2703

Facsimile No.:  (704) 715-0092

E-mail:  agencyservices.requests@wellsfargo.com

 

For all other notices and communications:

 

Wells Fargo Bank, National Association

301 South College Street, 14th Floor

Charlotte, NC 28202

Attention of: Kirk Tesch

Telephone No.: (704) 715-1708

Facsimile No.: (704) 715-1438

E-mail:  kirk.tesch@wellsfargo.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) 

 

76

--------------------------------------------------------------------------------


 

above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Lenders by posting the Borrower Materials on the
Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

Section 11.2                             Amendments, Waivers and Consents. 
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:

 

(a)                                 increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

 

77

--------------------------------------------------------------------------------


 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iv) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 3.1(b) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(d)                                 change Section 3.6 or Section 8.4 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby;

 

(e)                                  change any provision of this Section or
reduce the percentages specified in the definitions of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

(f)                                   consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 7.4),
in each case, without the written consent of each Lender; or

 

(g)                                  release Guarantors comprising substantially
all of the credit support for the Guaranteed Obligations (other than as
authorized in Section 9.9), without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, and
(iv) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Revolving Credit Commitment of
such Lender may not be increased or extended without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

78

--------------------------------------------------------------------------------


 

Section 11.3                             Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that such fees,
charges and disbursements of counsel payable pursuant to the foregoing shall be
limited to one primary firm of counsel to the Administrative Agent and its
Affiliates taken as a whole (in the case of the immediately preceding clause
(i)) and the Administrative Agent and the Lenders taken as a whole (in the case
of the immediately preceding clause (ii)), (and, in each case, if deemed
reasonably necessary by the Administrative Agent, one firm of special healthcare
counsel and one firm of local counsel in each relevant jurisdiction), and, in
the case of an actual or perceived conflict of interest, one additional firm of
counsel to the affected persons similarly-situated taken as a whole.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Arranger and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Credit Party or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit Party or
any Subsidiary, (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or

 

79

--------------------------------------------------------------------------------


 

(B) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction; provided further that
each Indemnitee shall (A) notify the Borrower in writing as soon practicable in
connection with any loss, claim, damage or liability required to be indemnified
hereunder, and (B) keep the Borrower reasonably informed of material
developments with respect thereto; provided that the failure of any Indemnitee
to comply with the foregoing shall not affect the indemnity obligations of the
Borrower under this Section 11.3(b).  This Section 11.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 3.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby or any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 11.4                             Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, the Swingline Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held

 

80

--------------------------------------------------------------------------------


 

and other obligations (in whatever currency) at any time owing by such Lender,
the Swingline Lender or any such Affiliate to or for the credit or the account
of the Borrower or any other Credit Party against any and all of the obligations
of the Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Swingline Lender or
any of their respective Affiliates, irrespective of whether or not such Lender,
the Swingline Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 8.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Swingline Lender or their respective
Affiliates may have.  Each Lender and the Swingline Lender agree to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 11.5                             Governing Law; Jurisdiction, Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Swingline Lender, or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or

 

81

--------------------------------------------------------------------------------


 

relating to this Agreement or any other Loan Document in any court referred to
in clause (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 11.6                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 11.7                             Reversal of Payments.  To the extent
any Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment repaid, the Guaranteed Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been received by the Administrative Agent.

 

Section 11.8                             Injunctive Relief.  The Borrower
recognizes that, in the event the Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders.  Therefore, the
Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

Section 11.9                             Successors and Assigns; Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative

 

82

--------------------------------------------------------------------------------


 

Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
clause (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned.

 

(B)                               In any case not described in
clause (b)(i)(A) of this Section, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent ten (10) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such tenth (10th) Business Day.

 

(ii)                                 Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                             Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (b)(i)(B) of
this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of

 

83

--------------------------------------------------------------------------------


 

the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

(C)                               the consent of the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of its Subsidiaries or
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Swingline Lender and each other Lender hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Swingline Loans in
accordance with its Revolving Credit Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this

 

84

--------------------------------------------------------------------------------


 

Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.8, 3.9, 3.10, 3.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(b), (c),
(d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.9,
3.10 and 3.11 (subject to the requirements and limitations therein, including
the requirements under Section 3.11(f) (it being understood that the
documentation required under Section 3.11(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.12 as if it were an assignee under clause (b) of this Section;

 

85

--------------------------------------------------------------------------------


 

and (B) shall not be entitled to receive any greater payment under Sections 3.10
or 3.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.6 as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)                                   Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

Section 11.10                      Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties in connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement, under

 

86

--------------------------------------------------------------------------------


 

any other Loan Document or under any Guaranteed Hedge Agreement or Guaranteed
Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Guaranteed Hedge Agreement or
Guaranteed Cash Management Agreement, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower,
(i) deal terms and other information customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof; provided that, in the
case of information received from a Credit Party or any Subsidiary thereof after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 11.11                      Performance of Duties.  Each of the Credit
Party’s obligations under this Agreement and each of the other Loan Documents
shall be performed by such Credit Party at its sole cost and expense.

 

Section 11.12                      All Powers Coupled with Interest.  All powers
of attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.

 

87

--------------------------------------------------------------------------------


 

Section 11.13                      Survival.

 

(a)                                 All representations and warranties set forth
in Article V and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Closing Date (except those that
are expressly made as of a specific date), shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XI and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

Section 11.14                      Titles and Captions.  Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

 

Section 11.15                      Severability of Provisions.  Any provision of
this Agreement or any other Loan Document which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 11.16                      Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

88

--------------------------------------------------------------------------------


 

Section 11.17                      Term of Agreement.  This Agreement shall
remain in effect from the Closing Date through and including the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Revolving Credit Commitment
has been terminated.  No termination of this Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

Section 11.18                      USA PATRIOT Act.  The Administrative Agent
and each Lender hereby notifies the Borrower that pursuant to the requirements
of the PATRIOT Act, each of them is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the PATRIOT Act.

 

Section 11.19                      Independent Effect of Covenants.  The
Borrower expressly acknowledges and agrees that each covenant contained in
Articles VI or VII hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VI or VII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VI or VII.

 

Section 11.20                      No Advisory or Fiduciary Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Arrangers and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof

 

89

--------------------------------------------------------------------------------


 

or of any other Loan Document) and the Credit Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arrangers and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or Arranger or an Affiliate
thereof (or an agent or any other person with any similar role under the Credit
Facilities) and without any duty to account therefor to any other Lender, the
Arrangers, the Borrower or any Affiliate of the foregoing.  Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
the Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.

 

Section 11.21                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions .  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                             the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.22                      Inconsistencies with Other Documents.  In the
event there is a conflict or inconsistency between this Agreement and any other
Loan Document, the terms of this Agreement shall control.

 

[Signature pages to follow]

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

BORROWER:

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ James Edgemond

 

Name: James Edgemond

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

GUARANTORS:

LUNG BIOTECHNOLOGY PBC,

 

a Delaware public benefit corporation

 

 

 

 

 

 

By:

/s/ James Edgemond

 

Name: James Edgemond

 

Title: Chief Financial Officer and Treasurer

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

Swingline Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Kirk Tesch

 

Name: Kirk Tesch

 

Title: Managing Director

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Robert LaPorte

 

Name: Robert LaPorte

 

Title: Senior Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Vice President

 

 

By:

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Bremmer Kneib

 

Name:  Bremmer Kneib

 

Title: Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Brian McNany

 

Name: Brian McNany

 

Title: Director

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Marni McManus

 

Name: Marni McManus

 

Title: Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

By:

/s/ Samuel Coward

 

Name: SAMUEL COWARD

 

Title: VICE PRESIDENT

 

 

 

EXECUTED IN LONDON

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

as Lender

 

 

 

By:

/s/ Kristie Li

 

Name: Kristie Li

 

Title: Senior Vice President

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name: Philip F. Kurpiewski

 

Title: Senior Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as Lender

 

 

 

By:

/s/ John P. Treadwell Jr.

 

Name: John P. Treadwell Jr.

 

Title: Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Anthony Galea

 

Name: Anthony Galea

 

Title: Vice President

 

UNITED THERAPEUTICS CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Commitments and Commitment Percentages

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

Wells Fargo Bank, National Association

 

$

150,000,000.00

 

15.000000000

%

Bank of America, N.A.

 

$

150,000,000.00

 

15.000000000

%

Deutsche Bank AG New York Branch

 

$

150,000,000.00

 

15.000000000

%

PNC Bank, National Association

 

$

150,000,000.00

 

15.000000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

150,000,000.00

 

15.000000000

%

Citibank, N.A.

 

$

100,000,000.00

 

10.000000000

%

Barclays Bank PLC

 

$

50,000,000.00

 

5.000000000

%

DNB Capital LLC

 

$

50,000,000.00

 

5.000000000

%

HSBC Bank USA, N.A.

 

$

25,000,000.00

 

2.500000000

%

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

2.500000000

%

TOTAL

 

$

1,000,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Subsidiaries

 

1.              EvoLung Inc., a Delaware Corporation

2.              Lung Biotechnology Hong Kong Limited, a Hong Kong Company

3.              Lung Biotechnology PBC, a Delaware Public Benefit Corporation

4.              Lung Biotechnology (Nanjing) Co., Ltd., a Chinese Wholly
Foreign-Owned Entity

5.              Lung Rx Limited, a United Kingdom Company

6.              Revivicor, Inc., a Delaware Corporation

7.              United Therapeutics Europe, Ltd., a United Kingdom Company

8.              Unither Biotech Inc., a Canadian Corporation

9.              Unither Pharma, LLC, a Delaware Limited Liability Company

10.       Unither Pharmaceuticals, LLC, a Delaware Limited Liability Company

11.       Unither Telmed, Ltd., a Delaware Corporation

12.       Unither Therapeutik GmbH, a German Company

13.       Unither.com, Inc., a Delaware Corporation

14.       UTASIA Inc., a Delaware Corporation

15.       UTASIA Inc. Shanghai Representative Office, a Chinese Representative
Office

16.       1109 Spring Holdings, LLC, a Delaware Limited Liability Company

17.       1109 Spring Managing Member, LLC, a Delaware Limited Liability Company

 

--------------------------------------------------------------------------------


 

Schedule 5.9

 

ERISA Plans

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.1

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.2

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                or its registered assigns (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the unpaid principal amount
of all Revolving Credit Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of January 29, 2016 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent and Swingline Lender.  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in the Credit Agreement.  All payments of principal and
interest on this Revolving Credit Note shall be payable in Dollars in
immediately available funds as provided in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWINGLINE NOTE

 

, 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), at the place and times provided
in the Credit Agreement referred to below, the unpaid principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of January 29, 2016 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors party thereto, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in the Credit Agreement.  Swingline Loans refunded as Revolving Credit
Loans in accordance with Section 2.2(b) of the Credit Agreement shall be payable
by the Borrower as Revolving Credit Loans pursuant to the terms of the Credit
Agreement, and shall not be payable under this Swingline Note as Swingline
Loans.  All payments of principal and interest on this Swingline Note shall be
payable in Dollars in immediately available funds as provided in the Credit
Agreement.

 

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Dated as of:                             

 

Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement, dated as of January 29, 2016 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among United Therapeutics Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.

 

1.                                      The Borrower hereby requests that [the
Lenders make a Revolving Credit Loan] [the Swingline Lender makes a Swingline
Loan] to the Borrower in the aggregate principal amount of $           .

 

2.                                      The Borrower hereby requests that such
Loan(s) be made on the following Business Day:                      .

 

3.                                      The Borrower hereby requests that such
Loan(s) bear interest at the following interest rate, plus the Applicable Rate,
as set forth below:

 

Component of Loan(1)

 

Interest Rate

 

Interest Period (LIBOR Rate only)

 

 

 

 

 

 

 

 

 

[Base Rate or LIBOR Rate](2)

 

 

 

 

4.                                      The aggregate principal amount of all
Loans outstanding as of the date hereof (including the Loan(s) requested herein)
does not exceed the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.

 

5.                                      All of the conditions applicable to the
Loan(s) requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Loan.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Complete with the Dollar amount of that portion of the overall Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period.

(2)  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit
Loans or (ii) the Base Rate for Swingline Loans.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:                                     

 

Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement, dated as of January 29, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Therapeutics Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

 

ABA Routing Number:

Account Number:

 

2.                                      This authorization shall remain in
effect until revoked or until a subsequent Notice of Account Designation is
provided to the Administrative Agent.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF PREPAYMENT

 

Dated as of:               

 

Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

This Notice of Prepayment is delivered to you pursuant to Section 2.4(c) of the
Credit Agreement, dated as of January 29, 2016 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among United Therapeutics Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender.  Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate
Loans][LIBOR Rate Loans][Swingline Loans]:                . (Complete with an
amount in accordance with Section 2.4 of the Credit Agreement.)

 

2.                                      The Loan(s) to be prepaid consist of:

 

o                                    a Swingline Loan

 

o                                    a Revolving Credit Loan

 

3.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:                . 
(Complete with a date no earlier than (i) the same Business Day as of the date
of this Notice of Prepayment with respect to any Swingline Loan or Base Rate
Loan and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate Loan.)

 

[4.                                  This is a conditional Notice of
Prepayment.  Prepayment of the Loans in accordance with this Notice of
Prepayment is conditional upon: [please describe relevant event in accordance
with Section 2.4(c) of the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:          

 

Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement, dated as of January 29,
2016 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among United Therapeutics
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent and Swingline Lender.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 

1.                                      This Notice is submitted for the purpose
of:  (Check one and complete applicable information in accordance with the
Credit Agreement.)

 

¨

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

 

 

 

 

Outstanding principal balance:

$

 

 

 

 

Principal amount to be converted:

$

 

 

 

 

Requested effective date of conversion:

 

 

 

 

 

Requested new Interest Period:

 

 

 

 

¨

Converting a portion of a LIBOR Rate Loan into a Base Rate Loan

 

 

 

 

 

Outstanding principal balance:

$

 

 

 

 

Principal amount to be converted:

$

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of conversion:

 

 

 

 

¨

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

 

 

 

 

Outstanding principal balance:

$

 

 

 

 

Principal amount to be continued:

$

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of continuation:

 

 

--------------------------------------------------------------------------------


 

 

Requested new Interest Period:

 

 

2.                                      The aggregate principal amount of all
Loans outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Dated as of:                             

 

The undersigned, on behalf of United Therapeutics Corporation, a Delaware
corporation (the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 6.2 of the Credit Agreement, dated as of January 29, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Guarantors party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent and Swingline Lender.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 

[2.                                  I have reviewed the financial statements of
the Borrower and its Subsidiaries dated as of                 and for the
                period[s] then ended and such statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.](1)

 

[2.][3.]            I have reviewed the terms of the Credit Agreement, and the
related Loan Documents and have made, or caused to be made under my supervision,
a review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements [referred to in Paragraph 2 above][of the Borrower and its
Subsidiaries dated as of                  and for the                Fiscal
Year].  Such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto].

 

[3.][4.]            As of the date of this certificate, the Borrower and its
Subsidiaries are in compliance with the financial covenants contained in
Section 7.10 of the Credit Agreement as shown on such Schedule 1 and the
Borrower and its Subsidiaries are in compliance with the other covenants and
restrictions contained in the Credit Agreement.

 

[4.][5.]            Attached hereto as Schedule 2 is a report containing
management’s discussion and analysis of the financial statements [referred to in
Paragraph 2 above][of the Borrower and its Subsidiaries dated as of
                 and for the                Fiscal Year].

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  To be included with respect to unaudited quarterly financial statements
delivered under Section 6.1(b) of the Credit Agreement only.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Financial Officer][Treasurer]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement.  In the event of conflict between the provisions and formulas
set forth in this Schedule 1 and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1.                                      Consolidated Total Leverage Ratio

 

(a)

Consolidated Total Indebtedness on such date:

 

 

 

 

 

 

 

(i)

all liabilities, obligations and indebtedness for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments

 

$

 

 

 

 

 

 

(ii)

all obligations to pay the deferred purchase price of property or services,
except (A) trade payables arising in the ordinary course of business, (B) any
earn-out obligation unless such obligation is not paid promptly after becoming
due and payable and (C) accruals for payroll or other employee compensation
accrued in the ordinary course of business

 

$

 

 

 

 

 

 

(iii)

all Attributable Indebtedness with respect to Capital Lease Obligations and
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP)

 

$

 

 

 

 

 

 

(iv)

all obligations under conditional sale or other title retention agreements
relating to property purchased to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business)

 

$

 

 

 

 

 

 

(v)

all Indebtedness secured by a Lien on any asset owned or being purchased
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed or is limited in
recourse (but if such Indebtedness has not been assumed by, and is otherwise
non-recourse to, such Person, only to the extent of the lesser of the fair
market value of the assets of such Person subject to such Lien and the amount of
such Indebtedness)

 

$

 

 

 

 

 

 

(vi)

all obligations, contingent or otherwise, relative to the face amount of letters
of credit, whether or not drawn, and banker’s acceptances (to the extent
representing outstanding reimbursement obligations of such person with respect
to letters of credit and banker’s acceptances)

 

$

 

 

 

 

 

 

(vii)

all obligations in respect of Disqualified Equity Interests

 

$

 

--------------------------------------------------------------------------------


 

 

(viii)

all Guarantees with respect to any of the foregoing (to the extent relating to
Indebtedness of others that would be included in Consolidated Total Indebtedness
if the Borrower were the direct obligor thereunder)

 

$

 

 

 

 

 

 

(ix)

Consolidated Total Indebtedness

 

 

 

 

[(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) + (a)(vii) +
(a)(viii)]

 

$

 

 

 

 

 

(b)

Consolidated EBITDA for the period of four (4) consecutive fiscal Quarters
ending on or immediately prior to such date:

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

 

The following, without duplication, to the extent deducted in determining such
Consolidated Net Income:

 

 

 

 

 

 

 

 

(ii)

income and franchise taxes

 

$

 

 

 

 

 

 

(iii)

Consolidated Interest Expense

 

$

 

 

 

 

 

 

(iv)

amortization and depreciation

 

$

 

 

 

 

 

 

(v)

non-cash stock based compensation expense (including with respect to stock
option, share tracking award and employee stock purchase plans)

 

$

 

 

 

 

 

 

(vi)

non-cash license fee charges

 

$

 

 

 

 

 

 

(vii)

non-cash asset impairment charges

 

$

 

 

 

 

 

 

(viii)

non-recurring non-cash charges reducing Consolidated Net Income in such period
(excluding any such expenses or charges to the extent representing an accrual or
reserve for any cash charge in any future period and excluding write-downs of
current assets)

 

$

 

 

 

 

 

 

(ix)

non-recurring transaction fees, costs and expenses, integration, reorganization
and restructuring costs and facility consolidation and closing costs incurred in
connection with reorganizations, restructurings and Investments (including, the
incurrence or repayment of Indebtedness in connection therewith) and Asset
Dispositions permitted under the Credit Agreement(1)

 

$

 

--------------------------------------------------------------------------------

(1)  Provided that (A) such fees, costs and expenses are incurred within twelve
(12) months of the occurrence of such applicable triggering event and (B) the
aggregate amount of such fees, costs and expenses added back shall not to exceed
12.5% of Consolidated EBITDA for the applicable period of four fiscal quarters
(prior to giving effect to such adjustments).

 

--------------------------------------------------------------------------------


 

 

 

The following, without duplication, to the extent included in determining such
Consolidated Net Income:

 

 

 

 

 

 

 

 

(x)

interest income

 

$

 

 

 

 

 

 

(xi)

all non-recurring non-cash items increasing Consolidated Net Income

 

$

 

 

 

 

 

 

(xii)

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi) + (b)(vii) +
(b)(viii) + (b)(ix) – (b)(x) – (b)(xi)]

 

$

 

 

 

 

 

(c)

Consolidated Leverage Ratio

 

 

 

[(a)(ix) / (b)(xii)]

 

          :1.0

 

 

 

 

 

 

 

Compliance with Section 7.10(a) of the Credit Agreement:

 

Y o     N o

 

2.                                      Consolidated Interest Coverage Ratio

 

(a)

Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date [1.(b)(xii) above]

 

$

 

 

 

 

(b)

Consolidated Interest Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date

 

$

 

 

 

 

(c)

Consolidated Interest Coverage Ratio

 

 

 

[(a) / (b)]

 

:1.0

 

 

 

 

 

 

 

Compliance with Section 7.10(b) of the Credit Agreement:

 

Y ¨     N ¨

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Management’s Discussion and Analysis

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [the] [each](1) Assignee identified on
the Schedules hereto as “Assignee” or as “Assignees” (collectively, the
“Assignees” and each, an “Assignee”).  [It is understood and agreed that the
rights and obligations of the Assignees(2) hereunder are several and not
joint.](3)  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

 

Assignor:

 

[INSERT NAME OF ASSIGNOR]

 

 

 

 

 

2.

 

Assignee(s):

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrower:

 

United Therapeutics Corporation, a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

--------------------------------------------------------------------------------

(1)   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(2)   Select as appropriate.

(3)   Include bracketed language if there are multiple Assignees.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of January 29, 2016 among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent and Swingline Lender

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

 

 

 

 

[7.

 

Trade Date:

 

              ](4)

 

Effective Date:                    , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(4)   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEES

 

 

 

 

 

See Schedules attached hereto

 

 

 

[Consented to and](1)  Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent and Swingline Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:](2)

 

 

 

 

 

UNITED THERAPEUTICS CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)   To be added only if the consent of the Administrative Agent and/or the
Swingline Lender is required by the terms of the Credit Agreement.  May also use
a Master Consent.

(2)   To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.  May also use a Master Consent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility Assigned(1)

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(2)

 

Amount of
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](5)

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment”)

(2)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(3)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)   Add additional signature blocks, as needed.

(6)   Select as appropriate.

 

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the

 

--------------------------------------------------------------------------------


 

Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of January 29, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Therapeutics Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable).  By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of January 29, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Therapeutics Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or IRS Form W-8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (b) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of January 29, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Therapeutics Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of January 29, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Therapeutics Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Swingline Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF EXTENSION LETTER

 

Dated as of:         

 

Wells Fargo Bank, National Association, as Administrative Agent

 

This notice shall constitute a request pursuant to Section 2.7(a) of the Credit
Agreement, dated as of January 29, 2016 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among United Therapeutics Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender.  Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby requests that each Lender extend such Lender’s then
existing Scheduled Maturity Date for one year.

 

 

UNITED THERAPEUTICS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [          ,     ], is by
and between [                     , a                       ] (the “Subsidiary
Guarantor”), and Wells Fargo Bank, National Association, in its capacity as
administrative agent (in such capacity, the “Administrative Agent”), under that
certain Credit Agreement, dated as of January 29, 2016 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among United Therapeutics Corporation, a Delaware
corporation, the Guarantors party thereto, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender.  Capitalized terms used herein but not otherwise defined shall
have the meanings provided in the Credit Agreement.

 

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.  Accordingly, the
Subsidiary Guarantor hereby agrees as follows with the Administrative Agent, for
the benefit of the Guaranteed Parties:

 

1.                                      The Subsidiary Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Subsidiary Guarantor will be deemed to be a party to and a “Guarantor” under the
Credit Agreement and shall have all of the rights and obligations of a Guarantor
thereunder as if it had executed the Credit Agreement as a Guarantor.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all covenants and other terms, conditions and provisions, to the
extent relating to the Subsidiary Guarantor, of the Credit Agreement.  Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Guaranteed Obligations in accordance
with Article X of the Credit Agreement.

 

2.                                      The Subsidiary Guarantor hereby
represents and warrants that all of the representations and warranties contained
in Credit Agreement or any other Loan Document, to the extent relating to the
Subsidiary Guarantor, are true and correct in all material respects, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of the date hereof (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

3.                                      The Subsidiary Guarantor acknowledges
and confirms that it has received a copy of the Credit Agreement and the
schedules and exhibits thereto and each other Loan Document and the schedules
and exhibits thereto.  The Subsidiary Guarantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Guaranteed Parties, that
each Subsidiary of the Subsidiary Guarantor as of the date hereof, and its state
of incorporation or organization, is listed on Schedule 1 attached hereto.

 

4.                                      The address and contact information of
the Subsidiary Guarantor for purposes of all notices and other communications is
[  ].

 

--------------------------------------------------------------------------------


 

5.                                      The Subsidiary Guarantor hereby waives
acceptance by the Administrative Agent and the Guaranteed Parties of the
guaranty by the Subsidiary Guarantor under Article X of the Credit Agreement
upon the execution of this Agreement by the Subsidiary Guarantor.

 

6.                                      The parties hereto confirm and agree
that immediately upon the Subsidiary Guarantor becoming a Guarantor the term
“Guaranteed Obligations,” as used in the Credit Agreement, shall include all
obligations of the Subsidiary Guarantor under the Credit Agreement and under
each other Loan Document.

 

7.                                      The Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement and the other Loan Documents in
order to effect the purposes of this Agreement.

 

8.                                      This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

9.                                      This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York. 
The terms of Sections 11.5 and 11.6 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Guaranteed Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged, accepted and agreed:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[Subsidiaries]

 

--------------------------------------------------------------------------------